DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-21 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11, 13-16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “method of claim 1”. Claim 1 has been cancelled. It is unclear what claim 3 is dependent on. For examination purposes, “method of claim 1” will be interpreted as “method of claim 2”.
Claim 9 recites “method of claim 1”. Claim 1 has been cancelled. It is unclear what claim 9 is dependent on. For examination purposes, “method of claim 1” will be interpreted as “method of claim 2”.
Claim 10 recites “method of claim 1”. Claim 1 has been cancelled. It is unclear what claim 10 is dependent on. For examination purposes, “method of claim 1” will be interpreted as “method of claim 2”.
Claim 11 recites “method of claim 1”. Claim 1 has been cancelled. It is unclear what claim 11 is dependent on. For examination purposes, “method of claim 1” will be interpreted as “method of claim 2”.
Claim 13 recites “computing system of claim 11”. Claim 11 is a method claim. It is unclear what claim 13 is dependent on. For examination purposes, “method of claim 11” will be interpreted as “computing system of claim 12”.
Claim 18 recites “non-transitory computer-readable storage medium of claim 16”. Claim 16 is a computing system claim. It is unclear what claim 18 is dependent on. For examination purposes, “computing system of claim 16” will be interpreted as “non-transitory computer-readable storage medium of claim 17”.
Claims 4, 14, and 19 recite the limitation "the first time interval" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the first time interval” will be read as “a first time interval”.
Claims 5, 15, and 20 recite the limitation "the first event" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the first event” will be read as “a first event”.
Claims 5, 15, and 20 recite the limitation "the second event" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the second event” will be read as “a second event”.
Claims 5, 15, and 20 recite the limitation "the first time duration" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the first time duration” will be read as “a first time duration”.
Claims 5, 15, and 20 recite the limitation "the second time duration" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the second time duration” will be read as “a second time duration”.
Claims 6, 16, and 21 recite the limitation "the second time interval" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the second time interval” will be read as “a second time interval”.
Claim 7 recites the limitation "the third time interval" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the third time interval” will be read as “a third time interval”.
Claim 8 recites the limitation "the schedule" in lines 1 and 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the t schedule” will be read as “a schedule”.
Claim 8 recites the limitation "the third time interval" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the third time interval” will be read as “a third time interval”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 9-13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niimura (US 20160352949) in view of Chang et al. (US 20160162012) .
Regarding claim 2, Niimura teaches
A computer-implemented method comprising: 
determining, by a computing system, a set of requests to be processed by a head-mounted device; ([0033]. “The network control includes, for example, processing packet data on a network, receiving job data or the like from an external apparatus connected via the network, etc.” and [0040], “ Note that the network control unit 211 is capable of detecting packets flowing on a network into two types: a first type of packets allowed to be processed without the CPU 210 intervening; and a second type of packets to be processed by the CPU 210. The network control unit 211 processes the first type packets allowed to be processed without the CPU 210 intervening. This process may be performed even when the CPU 210 is in the sleep state. On the other hand, as for the second type of packets that need to be processed by the CPU 210, the packets are processed by the CPU 210 when the network control unit 211 issues an interrupt request to the CPU 210 to process the packets.”)
predicting, by the computing system, that an importance of a first component of the head-mounted device is greater than an importance of a second component of the head-mounted device; (Fig. 4, [0058], “In the power saving mode 304, to perform the network control, the CPU 202 and the CPU 210 for performing the network control are maintained in operation.” [0120], “In S606, the CPU 202 determines whether the transition condition 312 is satisfied. More specifically, in this step S606, for example, the CPU 202 determines whether an elapsed time (T1) counted by a timer is larger than a set time defined in the transition condition 312. In a case where the timer counts down the elapsed time (T1), the CPU 202 may determine whether the elapsed time (T1) has reached 0. In a case where the timer counts the number of pulses generated by a TCU, the CPU 202 may determine whether the counted number of pulses has reached a value corresponding to the set time defined in the transition condition 312.”, and [0121], “S607, the CPU 202 performs a process to control the MFP 100 to go to the power saving mode 304 from the normal power mode 302. More specifically, for example, the CPU 202 controls the MFP 100 such that the CPU 214 goes to the sleep state, the display unit 215 goes to the OFF state” Where predicting the importance of a first and second component is interpreted as determining which component is to be operational during power savings modes (i.e. in power savings mode 304, CPUs 202 and 210 are operational while the display mode is turned off). So the CPUs are more important because they are needed during this mode while the display is not important and can therefore be turned off.)
disabling, by the computing system, the second component of the head-mounted device during a time interval; and ([0058], “The power saving mode 304 is a mode in which compared with states of various parts in the normal power mode 302, the states are different in that the CPU 214 is in the sleep state, the display unit 215 is in the OFF state” where the time interval is interpreted as the time that the device is in power saving mode 304)
processing, by the computing system, at least one request included in the set of requests during the time interval based at least in part on the first component. ([0056], “In the power saving mode 304, the CPU 202 and the CPU 210 are maintained in the active operating state because in the situation in which the MFP 100 is connected to a network, it is necessary to continue some network control even after the power mode is switched to the power saving mode.” And [0058], “The power saving mode 304 is a mode in which compared with states of various parts in the normal power mode 302, the states are different in that the CPU 214 is in the sleep state, the display unit 215 is in the OFF state, and the frequency of the clock output by the clock generation unit 203 is in the second low-frequency state. In the power saving mode 304, to perform the network control, the CPU 202 and the CPU 210 for performing the network control are maintained in operation.”)
Niimura teaches power saving in an electronic device by turning of certain components dependent on activity. Niimura does not teach that the electronic device may be a head-mounted device. 
Chang teaches
a head-mounted device; (Figs. 6 and 10, [0039], “the virtual reality system 10 can operate in various power-saving modes. If the head mounted display apparatus 104 operates in a predetermined condition, the host device 102 can send the communication data DAT to the micro control unit 206, so as to perform a power-saving operation on the head mounted display apparatus 104.”)
Niimura and Chang are analogous art. Chang is cited to teach a similar concept of low power operation in an electronic device.  Niimura teaches low power operation of an electronic device but does not specifically mention a head mounted an electronic device. Chang teaches similar low power operation in a head mounted device. Because Niimura and Chang both teach electronic devices in low power operation to combine the operation mode of Niimura with the electronic device (a head mounted device) of Chang with the ability to yield predictable results. Based on Chang and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have combined the Niimura’s power modes with Chang’s head mounted device to yield predictable results.
Regarding claim 3, Niimura teaches wherein the time interval is a second time interval associated with disabled components of the head-mounted device in a schedule, ([0120-121] “the CPU 202 determines whether an elapsed time (T1) counted by a timer is larger than a set time defined in the transition condition 312. In a case where the timer counts down the elapsed time (T1), the CPU 202 may determine whether the elapsed time (T1) has reached 0. In a case where the timer counts the number of pulses generated by a TCU, the CPU 202 may determine whether the counted number of pulses has reached a value corresponding to the set time defined in the transition condition 312. … S607, the CPU 202 performs a process to control the MFP 100 to go to the power saving mode 304 from the normal power mode 302” and [0034], “ROM 205 stores fixed data such as a control program executed by the CPU 202, a data table, a built-in operating system (hereinafter referred to as an OS), etc. In the present embodiment, it is assumed that the built-in OS is a real-time OS, and each control program stored in the ROM 205 controls software execution in terms of scheduling, task switching, interrupt processing, etc.”)
the schedule including a first time interval associated with detection of a status, the second time interval following the first time interval, and a third time interval following the second time interval associated with activated components of the head-mounted device. (Figs. 6 and 7, [0120-121] “the CPU 202 determines whether an elapsed time (T1) counted by a timer is larger than a set time defined in the transition condition 312. In a case where the timer counts down the elapsed time (T1), the CPU 202 may determine whether the elapsed time (T1) has reached 0. In a case where the timer counts the number of pulses generated by a TCU, the CPU 202 may determine whether the counted number of pulses has reached a value corresponding to the set time defined in the transition condition 312. … S607, the CPU 202 performs a process to control the MFP 100 to go to the power saving mode 304 from the normal power mode 302”, [0058], “The power saving mode 304 is a mode in which compared with states of various parts in the normal power mode 302, the states are different in that the CPU 214 is in the sleep state, the display unit 215 is in the OFF state … A transition condition 313 is that an interrupt request to one of CPUs for a process to be performed in the normal power mode 302 occurs. If the transition condition 313 is satisfied when the MFP 100 is in the power saving mode 304, the MFP 100 goes to the normal power mode 302.” , where the first time period is elapsed time (T1) related to a sleep timer, the second time period is the time from the low power mode entering to the wake-up interrupt, and the third time period is the time that the system is active after wake-up) 
Regarding claim 9, Niimura teaches wherein the second component is activated during the time interval based on receipt of a signal associated with activation of the second component. ([0058], “A transition condition 313 is that an interrupt request to one of CPUs for a process to be performed in the normal power mode 302 occurs.”, where the interrupt occurs during the second time period while the system is in a low power mode and places the system into normal mode where the display is activated.)
Regarding claim 10, Chang teaches wherein the importance of the first component and the importance of the second component are determined based on at least one of predicted user experience or usage associated with the first component and the second component. (Figs. 10 and 16, [0039], “the sensor is also capable of transmitting a trigger signal to the micro control unit 206 according to the result of said monitoring operation showing that the head mounted display apparatus 104 is not worn by the user. In response to the trigger signal, the micro control unit 206 can perform a second power-saving operation on the multimedia module 204 and/or the multi-sensing module 202.” And [0054], “the specific event is provided by the head mounted display apparatus 104, and the specific event indicates that the head mounted display apparatus 104 is operating in the display off mode, for example, the head mounted display apparatus 104 is not being worn by the user.”, in other words, the display is not important when the HMD is not worn but a position sensing device is because it needs to determine whether the HMD is worn or not.)
Regarding claim 11, Niimura teaches wherein the first component or the second component is a communication component, a connectivity component, a sensor, or an audio-visual component. ([0058], “The power saving mode 304 is a mode in which compared with states of various parts in the normal power mode 302, the states are different in that the CPU 214 is in the sleep state, the display unit 215 is in the OFF state, and the frequency of the clock output by the clock generation unit 203 is in the second low-frequency state. In the power saving mode 304, to perform the network control, the CPU 202 and the CPU 210 for performing the network control are maintained in operation”)
As to claims 12-13 and 17-18, Niimura and Chang teach these claims according to the reasoning provided in claims 2-3, respectively.

Claim(s) 4, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niimura and Chang as applied to claim 2 above, and further in view of Srinivasan et al. (US 20180121306)
Regarding claim 4, Srinivasan teaches wherein the first time interval is dynamically changeable to a first time duration based on detection of a first event and to a second time duration based on detection of a second event. ([0027], “video streaming application that burst short portions of network traffic may be optimized for different timeout periods and wakeup periods than audio application that download one song at a time and then remain idle until the next song downloads.”) 
Srinivasan, Niimura, and Chang are analogous art. Srinivasan is cited to teach a similar concept of power control of electronic devices using sleep and wake periods.  Based on Srinivasan, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Niimura, and Chang to be able to dynamically change the sleep and wake time intervals based on the application being executed.  Furthermore, being able to dynamically change the sleep and wake time intervals improves on Niimura, and Chang by being able to optimize the performance and power usage. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to optimize the performance and power usage.
Regarding claim 8, Niimura and Chang teach power modes controlled by time periods and activated by different statuses but do not specifically teach performing a portion of requests during a subsequent time interval during the repeated schedule. 
Srinivasan teaches wherein the schedule repeats until interruption by another status, and a first portion of the set of requests is performed during the third time interval and a second portion of the set of requests is performed during a subsequent time interval associated with activated components based on repetition of the schedule. (Fig. 7, [0027], “may be optimized for different timeout periods and wakeup periods than audio application that download one song at a time and then remain idle until the next song downloads.” and [0035], “the network power module sets a timer in certain power states—such as in high-power states. The timer establishes a timeout period, which may be adaptable, during which the device and/or the network communication hardware remains powered up and traffic may be sent. After the timeout timer expires, the device and/or the network communication hardware revert into a low-power state. The arrival of additional high-priority traffic may cause a currently running timer to increase remaining time or to be reset, to give more time for the traffic to be transmitted. Low-priority traffic may be transmitted or received during the timer period. Low-priority traffic may be queued for transmission until the communication hardware is activated. In some implementations, lower-priority traffic may cause the network power module to activate the network communications hardware if a threshold amount of lower-priority traffic queues for transmission. The timeout period may be adjustable based on application operational requirements, upper-level OS operational requirements, hardware component activity, and other factors.”)
Srinivasan, Niimura, and Chang are analogous art. Srinivasan is cited to teach a similar concept of power control of electronic devices using sleep and wake periods.  Based on Srinivasan, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Niimura, and Chang to be able to execute a portion of the set of requests during another time period.  Furthermore, being able to dynamically change the sleep and wake time intervals improves on Niimura, and Chang by being able to optimize the performance and power usage. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to optimize the performance and power usage.

As to claims 14 and 19, Niimura, Chang, and Srinivasan teach these claims according to the reasoning provided in claim 4.

Claim(s) 6-7, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niimura and Chang as applied to claim 2 above, and further in view of Zhang et al. (US 20160011648).
Regarding claim 6, Niimura and Chang teach a headset capable of multiple low power operation modes of different time durations but do not specifically teach that a time duration may be set by time of day or day of week scheduling.
Zhang teaches wherein a time duration of the second time interval is based on at least one of time of day, day of week, or scheduled releases of information. ([0146], “The memory 1215 is arranged to be used to store data, received data streams, power level measurements, reports, requests and responses, information indicating states, workload information, threshold values, time periods, configurations, schedulings” where schedulings is interpreted as time of day) 
Zhang, Niimura, and Chang are analogous art. Zhang is cited to teach a similar concept of power control of electronic devices using sleep and wake periods.  Based on Zhang, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Niimura and Chang to be able to dynamically change the sleep and wake time intervals based on the application being executed.  Furthermore, being able to dynamically change the sleep and wake time intervals improves on Niimura, and Chang by being able to optimize the performance and power usage. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “they provide an environmentally friendly solution and that the improved power consumption leads to reduced costs because power is a costly resource.”, [0018]
Regarding claim 7, Niimura and Chang teach a headset capable of multiple low power operation modes of different time durations but do not specifically teach that a third time interval may be based on workload requests. 
Zhang teaches 
wherein a time duration of the third time interval is based on at least one of time of day, day of week, scheduled releases of information, or a number of requests to be processed by the head-mounted device. (Fig. 11 (1108), [0135], “When the second network unit 105 is in the sleep state and when the workload has reached or is above the threshold, the second network unit 105 receives a wakeup request from the first network unit 101 to change the state from sleep to awake.”)
Zhang, Niimura, and Chang are analogous art. Zhang is cited to teach a similar concept of power control of electronic devices using sleep and wake periods.  Based on Zhang, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Niimura and Chang to be able to dynamically change the sleep and wake time intervals based on the application being executed.  Furthermore, being able to dynamically change the sleep and wake time intervals improves on Niimura, and Chang by being able to optimize the performance and power usage. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “they provide an environmentally friendly solution and that the improved power consumption leads to reduced costs because power is a costly resource.”, [0018]
As to claims 16 and 21, Niimura, Chang, and Zhang teach these claims according to the reasoning provided in claim 6.

Claim(s) 5, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niimura and Chang as applied to claim 2 above, and further in view of Zhang and Srinivasan.
Regarding claim 5, Zhang teaches wherein the first event is associated with removal of the head-mounted device, the second event is associated2Application Serial No. 17/576,803Docket No. 36FB-180899 with a display of the head-mounted device turning off, (Figs. 10 and 16, [0039], “the sensor is also capable of transmitting a trigger signal to the micro control unit 206 according to the result of said monitoring operation showing that the head mounted display apparatus 104 is not worn by the user. In response to the trigger signal, the micro control unit 206 can perform a second power-saving operation on the multimedia module 204 and/or the multi-sensing module 202.” And [0054], “the specific event is provided by the head mounted display apparatus 104, and the specific event indicates that the head mounted display apparatus 104 is operating in the display off mode, for example, the head mounted display apparatus 104 is not being worn by the user.”) and 
Zhang, Niimura, and Chang are analogous art. Zhang is cited to teach a similar concept of power control of electronic devices using sleep and wake periods.  Based on Zhang, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Niimura and Chang to be able to dynamically change the sleep and wake time intervals based on the application being executed.  Furthermore, being able to dynamically change the sleep and wake time intervals improves on Niimura, and Chang by being able to optimize the performance and power usage. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “they provide an environmentally friendly solution and that the improved power consumption leads to reduced costs because power is a costly resource.”, [0018]
Zhang, Niimura, and Chang teach first and second time durations but do not specifically teach that the first duration is greater than the second duration.
Srinivasan teaches
the first time duration is greater than the second time duration. ([0030], “In the case of a network adapter, the responsiveness of the network adapter to transitions between low-power and high-power states and the power consumer by the network adapter in transitioning between those states may be communicated though the network driver to the OS to determine an optimal length of time for the timeout period and/or the wakeup period.” and [0033], “the length of the timeout period to trigger the transition of a system hardware component (e.g., a network adapter) of device 102 to a low-power state when the network is idle and/or the length of the wakeup period to trigger the transition of the system hardware component from low-power to a high-power state may be determined based on application type usage and/or the state of the application. …  For example, if a multi-player online game application has registered with the OS to use the network adapter, then a longer timeout period may be set because network latency in an online gaming application is likely to degrade the user experience due to lag between the user and other players in the game.”)
Srinivasan, Zhang, Niimura, and Chang are analogous art. Srinivasan is cited to teach a similar concept of power control of electronic devices using sleep and wake periods.  Srinivasan teaches that the idle timeout period and wake period can be dynamic and dependent and be determined by the applications being used (i.e. based on network latency) on Srinivasan, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Zhang, Niimura, and Chang to be able to dynamically change the sleep and wake time intervals based on the application being executed.  Furthermore, being able to dynamically change the sleep and wake time intervals improves on Niimura, and Chang by being able to optimize the performance and power usage. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification to optimize the performance and power usage dependent on the application. [0033]
As to claims 15 and 20, Niimura, Chang, Zhang, and Srinivasan teach these claims according to the reasoning provided in claim 5.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        October 8, 2022

/PHIL K NGUYEN/Primary Examiner, Art Unit 2187